Title: Patrick Gibson to Thomas Jefferson, 24 September 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 24th Septr 1818—
          
          The last load of 50 barrels which I mention’d to you as having been exposed by Mr Randolph’s boatman to a very heavy shower of rain I had sold to Davenport & Allen at 8$ dft on Philada, but on shipping it one of the heads came out, and I discover’d that it was damaged, some others were then open’d on board and were equally injured, I offer’d the purchasers to make a deduction, but as they were purchasing on order they refused to take it, and most of the flour being then stowed away—I was compelled either to subject myself to considerable expence here, or allow it to go on to the person for whom it was purchased, to be sold on my accot—I adopted the latter deeming it more to your interest—I received this morning under blank cover your note to Thos J Randolph—
          
            With much respect I am Your obt Servt
            Patrick Gibson
          
        